Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

NOTIS GLOBAL, INC.

PROMISSORY NOTE

 

No. NTIS-1    Original Principal Amount: $275,000

FOR VALUE RECEIVED, Notis Global, Inc., (p/k/a Medbox, Inc.) a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
hereby promises to pay to the order of YA Global Master SPV, Ltd. or its
registered assigns (the “Holder”) (i) the outstanding portion of the amount set
out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to scheduled payment, redemption, conversion, or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and (ii) to pay interest (“Interest”) on any outstanding Principal at
the applicable Interest Rate (as defined below) from the date defined in Section
17 hereof as the Issuance Date (the “Issuance Date”) until the same is paid,
whether upon the Maturity Date or acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) pursuant to the terms of this
Promissory Note (the “Note”).

This Note is being issued pursuant to that certain Note Purchase Agreement dated
as of February 10, 2016 (the “Note Purchase Agreement”) between the Company and
the Holder. Certain capitalized terms used herein but otherwise not defined
herein are defined in Section 17 or in the Note Purchase Agreement.

(1) GENERAL TERMS

(a) Maturity Date. All amounts owed under this Note shall be due and payable on
October 31, 2016 (the “Maturity Date”). On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all then outstanding Principal
and accrued and unpaid Interest.

(b) Interest. Interest shall accrue on the outstanding Principal balance hereof
at a rate equal to 10% per annum (“Interest Rate”). Interest shall be calculated
on the basis of a 365-day year and the actual number of days elapsed, to the
extent permitted by applicable law.



--------------------------------------------------------------------------------

(2) NO PREPAYMENT PENALTY. The Company may prepay all or any part of the balance
outstanding hereunder at any time without penalty.

(3) REPRESENTATIONS AND WARRANTIES. The Company hereby represents and warrants
to the Investor that the following are true and correct as of the date hereof:

(a) (i) The Company has the requisite corporate power and authority to enter
into and perform its obligations under this Note and any related agreements, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Note and any related agreements by the Company and the consummation by it
of the transactions contemplated hereby and thereby, have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders, (iii) this
Note and any related agreements have been duly executed and delivered by the
Company, (iv) this Note and any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

(b) The execution, delivery and performance by the Company of its obligations
under this Note will not (i) result in a violation of the Company’s Articles of
Incorporation or By-laws or any certificate of designation of any outstanding
series of preferred stock of the Company or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company is bound or affected and which would cause a Material Adverse Effect.

(4) EVENTS OF DEFAULT.

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body) shall have occurred and be continuing:

(i) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due and payable under this Note;

(ii) the Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any

 

2



--------------------------------------------------------------------------------

successor thereto, or the Company or any subsidiary of the Company commences, or
there shall be commenced against the Company or any subsidiary of the Company,
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company, in each case which remains un-dismissed for a period
of 61 days; or the Company or any subsidiary of the Company is adjudicated
insolvent or bankrupt pursuant to a final, non-appealable order; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues un-discharged or un-stayed for
a period of 61 days; or the Company or any subsidiary of the Company makes a
general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall admit in writing that it is unable to pay its
debts generally as they become due; or the Company or any subsidiary of the
Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or any corporate or other
action is taken by the Company or any subsidiary of the Company for the purpose
of effecting any of the foregoing;

(iii) the Company is a party to any agreement memorializing (1) the consummation
of any transaction or event (whether by means of a share exchange or tender
offer applicable to the Common Stock, a liquidation, consolidation,
recapitalization, reclassification, combination or merger of the Company or a
sale, lease or other transfer of all or substantially all of the consolidated
assets of the Company) or a series of related transactions or events pursuant to
which all of the outstanding shares of Common Stock are exchanged for, converted
into or constitute solely the right to receive, cash, securities or other
property, (2) a consolidation or merger in which the Company is not the
surviving corporation, or (3) a sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets of the Company
to another person or entity (each of (1), (2) and (3) a “Change in Control”)
unless in connection with such Change in Control, all Principal and accrued and
unpaid Interest due under this Note will be paid in full or the Holder consents
to such Change in Control;

(iv) an event of default by the Company under any other material obligation,
instrument, debenture, note or agreement for borrowed money occurring after the
Issuance Date of this Note and continuing beyond any applicable notice and/or
grace period (including any event which constitutes an event of default by the
Company under any outstanding convertible debentures held by the Holder, Hudson
Street, LLC, Redwood Management, LLC, Redwood Fund II LLC, and Redwood Fund III
Ltd. occurring and continuing beyond any applicable notice and/or grace period).

(5) REMEDIES UPON DEFAULT.

(a) During the time that any portion of this Note is outstanding, if (i) any
Event of Default has occurred, the Holder, by notice in writing to the Company,
may at any time and from time to time declare the full unpaid Principal of this
Note or any portion thereof, together with Interest accrued thereon to be due
and payable immediately (the “Accelerated Amount”) or (ii) any Event of Default
specified in Section 4(a)(ii) has occurred, the unpaid Principal of the Note and
the Interest accrued thereon shall be immediately and automatically due and
payable without necessity of further action.

 

3



--------------------------------------------------------------------------------

(b) Default Conversion. At any time after the occurrence of an Event of Default
and while such Event of Default remains uncured, this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Holder
(subject to the conversion limitations set forth in Section 5(c) hereof). The
Holder shall effect conversions by delivering to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (each, a “Notice of
Conversion”), specifying therein (i) that an Event of Default has occurred and
remains uncured, (ii) the principal amount of this Note to be converted, (iii)
the accrued and unpaid interest outstanding under this Note to be converted, and
(iv) the date on which such conversion shall be effected (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been repaid. Conversions hereunder
shall have the effect of lowering the outstanding principal amount and accrued
and unpaid interest of this Note in an amount equal to the applicable
conversion. The Holder and the Company shall maintain a Conversion Schedule
showing the amounts converted and the date of such conversions. The Company may
deliver an objection to any Notice of Conversion within one (1) Business Day of
delivery of such Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error.

(c) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to the lower of (a) $0.75, subject to adjustment herein (the
“Fixed Conversion Price”), or (b) 51% of the lowest VWAP for the 20 consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Conversion Date (the resulting pricing being referred to herein as
the “Conversion Price”). All such determinations will be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction that proportionately decreases or increases the Common Stock
during such measuring period. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 5
hereof and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce and rights, remedies, or
damages pursuant to any other Section hereof or under applicable law.

(d) Mechanics of Conversion.

(i) Conversion Shares Issuable Upon Conversion of Principal Amount and Interest.
The number of shares of Common Stock issuable upon conversions of this Note
(“Conversion Shares”) shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted and any
accrued and unpaid interest to be converted by (y) the Conversion Price.

 

4



--------------------------------------------------------------------------------

(ii) Delivery of Certificate Upon Conversion. Not later than two (2) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which, on or after the date on which such
Conversion Shares are eligible to be sold under Rule 144 without the need for
current public information and the Company has received an opinion of counsel to
such effect reasonably acceptable to the Company (which opinion the Company will
be responsible for obtaining) shall be free of restrictive legends and trading
restrictions representing the number of Conversion Shares being acquired upon
the conversion of this Note. All certificate or certificates required to be
delivered by the Company under this Section 5(d) shall be delivered
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions. If the Conversion Date is
prior to the date on which such Conversion Shares are eligible to be sold under
Rule 144 without the need for current public information the Conversion Shares
shall bear a restrictive legend in the following form, as appropriate:

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

Notwithstanding the foregoing, commencing on such date that the Conversion
Shares are eligible for sale under Rule 144 subject to current public
information requirements, the Company, upon request of the Holder, shall obtain
a legal opinion to allow for such sales under Rule 144.

(iii) Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.

 

5



--------------------------------------------------------------------------------

(e) Holder’s Conversion Limitations. The Company shall not effect any conversion
of principal and/or interest of this Note, and a Holder shall not have the right
to convert any principal and/or interest of this Note, to the extent that after
giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any Persons
acting as a group together with the Holder or any of the Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted principal amount or accrued and unpaid interest amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
debentures or the warrants) beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
To ensure compliance with this restriction, the Holder will be deemed to
represent to the Company each time it delivers a Notice of Conversion that such
Notice of Conversion has not violated the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (i) the Company’s most
recent periodic or annual report filed with the Commission, as the case may be,
(ii) a more recent public announcement by the Company, or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the Beneficial Ownership Limitation provisions of this Section shall
continue to apply. Any such increase or decrease will not be effective until the
61st day after such notice is delivered to the Company. The Beneficial

 

6



--------------------------------------------------------------------------------

Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

(6) REISSUANCE OF THIS NOTE. Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note representing the outstanding
Principal which Note (i) shall be of like tenor with this Note, (ii) shall
represent, as indicated on the face of such new Note, the Principal remaining
outstanding (iii) shall have an issuance date, as indicated on the face of such
new Note, which is the same as the Issuance Date of this Note, (iv) shall have
the same rights and conditions as this Note, and (v) shall represent accrued and
unpaid Interest from the Issuance Date.

(7) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by electronic mail (provided that the electronic mail
transmission is not returned in error or the sender is not otherwise notified of
any error in transmission); or (iii) one (1) Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company, to:    Notis Global, Inc.   

600 Wilshire Blvd., Ste. 1500

Los Angeles, CA 90017

   Attention: Doug Mitchell    Telephone: 323-848-7278    E-Mail:
dmitchell@notisglobal.com With a copy to:   

Blase P. Dillingham, Esq.

Scott A. Schwartz, Esq.

Manatt, Phelps & Phillips, LLP

11355 West Olympic Boulevard

Los Angeles, CA 90064

Telephone: (310) 312-4000

E-mail: bdillingham@manatt.com

             sschwartz@manatt.com

If to the Holder:    YA Global Master SPV, Ltd.    1012 Springfield Avenue   
Mountainside, NJ 07092    Attention:    Mark Angelo   

Telephone:

E-Mail:

  

(201) 985-8300

legal@yorkvilleadvisors.com

 

7



--------------------------------------------------------------------------------

With a copy to:    David Gonzalez, Esq.    1012 Springfield Avenue   
Mountainside, NJ 07092    Telephone:    (201) 985-8300    Email:
dgonzalez@yorkvilleadvisors.com

or at such other address and/or electronic mail address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party three Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, or (ii) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), or (iii) above, respectively.

(8) No provision of this Note shall alter or impair the obligations of the
Company, which are absolute and unconditional, to pay the Principal of or
Interest (if any) on, this Note at the time, place, and rate, and in the
currency, herein prescribed. This Note is a direct obligation of the Company. As
long as this Note is outstanding, the Company shall not and shall cause its
subsidiaries not to, without the consent of the Holder, (i) amend its articles
of incorporation, bylaws or other charter documents so as to adversely affect
any rights of the Holder under this Note; or (ii) enter into any agreement with
respect to any of the foregoing.

(9) This Note shall not entitle the Holder to any of the rights of a stockholder
of the Company, including without limitation, the right to vote, to receive
dividends and other distributions, or to receive any notice of, or to attend,
meetings of stockholders or any other proceedings of the Company.

(10) This Note shall be governed by and interpreted in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.
Each of the parties consents to the jurisdiction of the state courts of the
State of New York and the U.S. District Court for the District of New York
sitting in Manhattan, in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

(11) If an Event of Default has occurred, then the Company shall reimburse the
Holder promptly for all out-of-pocket fees, costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses incurred by the
Holder in any action in connection with this Note, including, without
limitation, those incurred: (i) during any workout, attempted workout, and/or in
connection with the rendering of legal advice as to the Holder’s rights,
remedies and obligations, (ii) collecting any sums which become due to the
Holder in accordance with the terms of this Note, (iii) defending or prosecuting
any proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

 

8



--------------------------------------------------------------------------------

(12) Any waiver by the Holder of a breach of any provision of this Note shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

(13) If any provision of this Note is invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
Interest or other amount deemed Interest due hereunder shall violate applicable
laws governing usury, the applicable rate of Interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
Principal of or Interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law had been enacted.

(14) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

(15) Assignment of this Note by the Company shall be prohibited without the
prior written consent of the Holder. Holder shall be entitled to assign this
Note in whole or in part to any person or entity without the consent of the
Company.

(16) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE
OF THE NOTE PURCHASE AGREEMENT AND THIS NOTE.

(17) CERTAIN DEFINITIONS For purposes of this Note, the following terms shall
have the following meanings:

(a) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions in the United States are authorized or required by law or other
government action to close.

 

9



--------------------------------------------------------------------------------

(b) “Issuance Date” means the Closing Date (as that term is defined in the Note
Purchase Agreement).

(c) “Trading Day” means a day on which the principal Trading Market is open for
trading.

(d) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCBB, or the OTC Markets (or any
successors to any of the foregoing).

(e) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of February 10, 2016.

 

COMPANY: NOTIS GLOBAL, INC. By:  

 

Name:   C. Douglas Mitchell Its:   Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and interest under the
Promissory Note issued on February 10, 2016 by Notis Global, Inc. (p/k/a Medbox,
Inc.), a Nevada corporation (the “Company”), into shares of common stock (the
“Common Stock”), of the Company according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 5 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:     Date to Effect Conversion:   Principal Amount of
Note to be Converted:   Accrued and unpaid Interest to be Converted   Number of
shares of Common Stock to be issued:   Signature:   Name:   Delivery
Instructions:

 

12